DETAILED ACTION

Claims 1-6, 8-13 & 15 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 5/24/22. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0080567, filed on 7/11/18.

Response to Arguments
Applicant's arguments filed regarding 112f have been fully considered but they are not persuasive. 

Issue #1
Applicant: Regarding the limitation of "performing a function of the image forming apparatus," Applicant is not clear as to how the limitation is being considered in light of the Office's highlighted citation on page 5 of the outstanding action. There the Office highlights a passage from Applicant's specification that the image forming apparatus may include a copier, a printer, a facsimile, or a scanner. The Office's citation implies that it is the term "image forming apparatus" that is invoking treatment under § 112(f). In response, Applicant submits that the term "image forming apparatus" is well-known in the art to connote a structure and would not be considered a nonce term. On the other hand, if the Office is implying that the "performing of a function" of the image forming apparatus is invoking treatment under § 112(f), Applicant submits that the limitation is simply broad, but does not invoke treatment as a means- or step-plus-function.

Examiner:  Per BRI, the Examiner maintains that at least the “performing a function of the image forming apparatus” is invoking 112f.  The limitations is the equivalent of “an image forming apparatus performing a function”.  Image forming apparatus is equivalent to a “nonce” term, the nonce is tied to a function and there appears to be corresponding structure by way of the specification.  Applicant should consider changing the phrase “image forming apparatus” to convey adequate structure.  


Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant:  Applicant submits that the amended claims do not recite an abstract idea. Further, even if the claims are considered to recite an abstract idea, any such abstract idea is integrated into a practical application.  First, as amended, claim I recites a processor to, using the first application, perform a user authentication by receiving an authentication token for an authenticated user from the external server and providing the authentication token to the second application and to, using the third application, perform a payment processing by providing the authentication token and the payment amount to the external server. Applicant submits that the claimed communication with the external server as controlled by the processor cannot be considered abstract. Further, amended claim 1 recites that the processor is to, using the second application, receive a user selection of a function of the image forming apparatus, calculate a payment amount for the selected function, and provide the authentication token and the payment amount to the third application. At least the reception by the processor of the user selection of a function cannot be considered abstract. That is, the limitation is clearly not abstract as it includes the actions of a user. Second, even if the claimed limitations were still considered to encompass an abstract idea, Applicant submits that any abstract idea is integrated into a practical application. In that regard, Applicant explains in their specification that by using the first, second, and third applications as claimed, an authentication token received in a user authentication process may be retained until a payment process and thus "an unnecessary authentication process is no longer needed in the payment step." See para. [0094]. That is, the above and other advantages are provided by the claimed invention which includes, for example using the first application,...receiving an authentication token, using the second application,...provide the authentication token ...to the third application, and using the third application,... providing the authentication token...to the external server. Thus, any asserted abstract idea is clearly integrated into a practical application. 

Examiner:  The arguments are not persuasive.  First, an abstract idea is still present per the 101 analysis below.  Receiving user selection of a function is still abstract.  With regards to step 2 A prong 2, the Examiner does not see how it moves beyond the ‘apply-it’ standard (even with regard to 0094).  The applicant should further consider, what the control of the imaging forming apparatus pertains to (controlling it how?), further defining what the image forming apparatus structure corresponds to specifically (if it relates to a particular machine “copier, printer, fax machine or scanner” – indicate it as such), and further narrow/define the functions.  Adding these aspects will advance the 101 discussion.

Applicant’s arguments with regard to 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 


Claim 11:

“performing a function of the image forming apparatus” and “control the image forming apparatus to perform the selected function”

[1] “An image forming apparatus generally operates to print out print data generated at a terminal such as a computer onto a printing paper. Examples of the image forming apparatus may include a copier, a printer, a facsimile, a scanner”


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13 & 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 11.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


a memory to store a first application associated with user authentication, a second application associated with performing a function of the image forming apparatus, and a third application associated with payment processing; a transceiver to communicate with an external server; and a processor to: using the first application, perform a user authentication by receiving an authentication token for an authenticated user from the external server and providing the authentication token to the second application, using the second application, receive a user selection of a function of the image forming apparatus, calculate a payment amount for the selected function, and provide the authentication token and the payment amount to the third application, using the third application, perform a payment processing by providing the authentication token and the payment amount to the external server, and based on the payment processing being completed, control the image forming apparatus to perform the selected function by using the second application.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of authenticating a user and performing payment for the authenticated user.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The memory, transceiver, processor, server and applications in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 2 & 12 – 3rd party applications – is just a computer tool used to further implement the abstract idea; Claim 3 – display/UI screen – which is just a generic computer component, Claims 4 & 13 – communication apparatus/external server – which are just generic computer components (spec 064 – ‘transceiver’), and authentication token – which is a form of data representation, Claim 6 & 15 – UI window – which is just a computer tool used to implement the abstract idea, external server – generic computer component; Claim 8 – server – generic computer component; Claim 10 – external apparatus – which is just a generic computer component (spec 40 “server”)) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 6, 8-9, 11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerin (US 20160055477) in view of Vines (US 20130311380).

Claim 1.  

Guerin teaches the following limitations:


a memory to store a first application associated with user authentication, 

(Guerin – [0005] The first application can cause the MFP to display a session prepayment code for a specific session of operation of the MFP by the user. This session prepayment code can contain coded information and, particularly, coded identification information for both the MFP and the specific session. [0043] The MFP 200 can further comprise a memory 220…this memory 220 can store at least one first application; [0073] the first application 221 can cause the specific MFP 200 to communicate with the server 400 to determine whether the specific user currently has authorization to use the specific MFP 200 and, if so, whether the specific user has sufficient credit available to cover the cost of performing the specific function selected.)

a second application associated with performing a function of the image forming apparatus, and 

(Guerin – [0034] the term "multifunction printer (MFP)" (also referred to herein as an all-in-one-printer) refers to a computerized printing machine that incorporates the functionality of multiple devices in a document management and production environment. That is, the machine contains multiple functional components including hardware components (such as a scanner and one or more print engines) and software components that are configured alone and/or in combination to perform multiple different document management and production functions. [claim 2] second application allowing said user to effect said prepayment using an on-line payment service and further causing said mobile device to communicate proof of said prepayment to said server… second application causing said mobile device to perform...display said use authorization code so as to allow said user to read said use authorization code)


a third application associated with payment processing; 

(Guerin – [0054] the third application generating a random user identifier (UID) for the specific user and to create a certificate [0058] the third application 421 can cause the server 400 to verify the proof of prepayment with the payment service 101 (508);)


a transceiver to communicate with an external server; and 


(Guerin – [0043] The network interface 230 can comprise hardware and/or software, which allows the MFP 200 to communicate wirelessly with other computerized devices (e.g., with a management and accounting server 400, as illustrated in FIGS. 1 and 4) over a wireless telecommunication network, such as 3G or 4G wireless telecommunication network or a local area telecommunication network ( e.g., a WiFi network). [claim 1] receiving said session prepayment code and, in response, said second application causing said mobile device to communicate said session prepayment code to said server)


a processor to: 

(Guerin – [0043] The MFP 200 can further comprise a memory 220, a network interface 230, at least one functional component 240, and one or more processors 250 operably connected to the display screen 210)


using the first application, perform a user authentication by 

(Guerin – [0073] the first application 221 can cause the specific MFP 200 to communicate with the server 400 to determine whether the specific user currently has authorization to use the specific MFP 200 … third application 421 can cause the server 400 to authenticate that the specific user currently has authorization to use the specific MFP 200 by first decrypting the encrypted additional certification (additional cert.′) and verifying the signature. [claim 2] third application causing said server to generate a use authorization code for said specific session of operation of said printer by said user)


receiving an authentication token for an authenticated user from the external server and providing the authentication token to the second application, 

(Guerin – [0010] The mobile device can receive the use authorization code from the server and, in response, the second application can cause the mobile device to display the use authorization code so as to allow the user to read the use authorization code and to manually enter the use authorization code into the MFP. Alternatively, the second application can wirelessly communicate the use authorization code directly to the MFP. [0039] to enhance system security, the communications between specific MFP 200, the mobile device 300 and the management and accounting server 400, described above, can be encrypted. For example, these communications can be encrypted using an asymmetric key encryption scheme.  [0058] third application 421 can cause the server 400 to generate a use authorization (UA) code and to transmit that use authorization (UA) code to the mobile device 300))


using the second application, receive a user selection of a function of the image forming apparatus, calculate a payment amount for the selected function, and 


(Guerin – [0011] application can cause the MFP to display a menu of selectable functions of the MFP. When a selection of a specific function is received and when the value of the available credit is at least as high as a specific cost associated with the specific function selected, the first application can cause the MFP to perform the specific function. [claim 14] display a menu of selectable functions of said printer, and perform a specific function selected by said user from said menu of said selectable functions, when said value of said available credit is at least as high as a specific cost associated with said specific function.)
Examiner Note: The cost associated with the selected function is determined and compared against the available credit.



based on the payment processing being completed, control the image forming apparatus to perform the selected function by using the second application.

(Guerin – [claim 3] perform a specific function selected by said user from said menu of said selectable functions, when said value of said available credit is at least as high as a specific cost associated with said specific function.)


first, second, third application … [corresponding function]

(Guerin - [0087] It will be appreciated that the above-disclosed and other features and functions, or alternatives thereof, may be desirably combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art which are also intended to be encompassed by the following claims.)


Guerin does not explicitly teach the following limitations, however Vines teaches:

provide the authentication token and the payment amount to the [third application], … using the [third application], perform a payment processing by providing the authentication token and the payment amount to the external server, and 


(Vines – [0111] During execution of the consumer's selection, various commands may be entered by the consumer 20 (step s92) and various responses may be provided by the application operating at the client terminal 10 (step 93). These continue as long as the selection is in effect.  [0112] During this time, payments are made at certain intervals depending on the configuration of the application and the consumer's 20 interaction with it. Such payments may for example be at regular intervals, or to access certain features of the application, or levels of a game or some other regular or irregular basis. Payments are carried out by transmitting payment requests to the transaction server 50 from the client terminal 10, at step s94. The payment requests comprise the authentication token, the authorisation token (where the authentication and authorisation tokens may be combined into a single certification token) and details of the transaction amount and the receiver of the payment (i.e. the provider 70 associated with the application). Each time the request is received, it is processed by the transaction server 50 and a confirmation message typically including the consumer's new account balance is transmitted to the client terminal 10 at step s95.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guerin with Vines in order to allow single and multiple online valuations, transactions and payments to take place individually or simultaneously without active participant intervention between participants who are consuming and/or providing data, applications, content, goods or services [Vines – 0001].


Claim 3. 

Guerin in combination with the references taught in Claim 1 teach those respective limitations.  Guerin further teaches:

a display, wherein the processor is to: control the display to display a user interface (UI) screen for receiving an input of authentication information provided by the first application, and based on authentication information being received from a user, perform an authentication processing using the first application.  

(Guerin - [0029] presenting a graphic user interface of the MFP displaying the session prepayment code and an input prompt for the use authorization code [0073] the first application 221 can cause the specific MFP 200 to communicate with the server 400 to determine whether the specific user currently has authorization to use the specific MFP 200 and, if so, whether the specific user has sufficient credit available to cover the cost of performing the specific function selected.)

Claim 4. 

Guerin in combination with the references taught in Claim 3 teach those respective limitations.  Guerin further teaches:

wherein the processor is to control the transceiver to

(Guerin - [0043] The network interface 230 can comprise hardware and/or software, which allows the MFP 200 to communicate wirelessly with other computerized devices (e.g., with a management and accounting server 400, as illustrated in FIGS. 1 and 4) over a wireless telecommunication network, such as 3G or 4G wireless telecommunication network or a local area telecommunication network (e.g., a WiFi network). [0044] [0050] a short-range wireless communication link (e.g., a radio frequency
identification (RFID) communication link, Bluetooth ® communication link or a near-field communication (NFC) link) could be established between the mobile device 300 and the specific MFP 200 in order to allow the session prepayment code to be transmitted directly from the specific MFP 200 to the mobile device 300. [0056] The mobile device 300 can further communicate with a payment service 101 to allow the user to process prepayment for the specific service (506). Specifically, the second application 321 can allow the user to access the payment service 101 to effect payment for the specific session of the MFP 200 (506). [Fig. 1, 4 & 5])


provide the received authentication information to the external server using the first application. 

(Guerin – [0073] the first application 221 can cause the specific MFP 200 to communicate with the server 400 to determine whether the specific user currently has authorization to use the specific MFP 200


Claim 5. 

Guerin in combination with the references taught in Claim 4 teach those respective limitations.  Guerin further teaches:

wherein the processor 

(Guerin – [0043] The MFP 200 can further comprise a memory 220, a network interface 230, at least one functional component 240, and one or more processors 250 operably connected to the display screen 210 [0044] memory 320 can store at least one second application 321 (e.g., at least one second program of instructions, such as a mobile software application), which is executable by the processor 350 to cause the mobile device 300 to perform a method (i.e., a method of operating the mobile device 300)).


third application
(Guerin – [claim 1])


Guerin does not explicitly teach the following limitations, however Vines teaches:


provides the received authentication token to the [third application] during a payment processing for a user inputting authentication information.  


(Vines – [0072] Assuming the PIN and CAPTCHA code entered by the consumer are valid, the transaction server 50 then generates an authorization token…The authorization token is then returned to the client terminal 10 at step s24. [0108] the consumer 20 may enter the PIN and CAPTCHA code to authorise the payment. [0109] The authorisation entered by the consumer 20 at step s90 is transmitted to the user account and transaction server 50. [0111] During execution of the consumer's selection, various commands may be entered by the consumer 20 (step s92) and various responses may be provided by the application operating at the client terminal 10 (step 93). These continue as long as the selection is in effect.  [0112] During this time, payments are made at certain intervals depending on the configuration of the application and the consumer's 20 interaction with it. Such payments may for example be at regular intervals, or to access certain features of the application, or levels of a game or some other regular or irregular basis. Payments are carried out by transmitting payment requests to the transaction server 50 from the client terminal 10, at step s94. The payment requests comprise the authentication token, the authorisation token (where the authentication and authorisation tokens may be combined into a single certification token) and details of the transaction amount and the receiver of the payment (i.e. the provider 70 associated with the application). Each time the request is received, it is processed by the transaction server 50 and a confirmation message typically including the consumer's new account balance is transmitted to the client terminal 10 at step s95.)



Claim 6. 

Guerin in combination with the references taught in Claim 4 teach those respective limitations.  Guerin further teaches:

wherein the transceiver is to receive user setting data for the authenticated user, and 

(Guerin – [0058] the third application 421 can cause the server 400 to generate a credit record 481 associating a value of available credit with a specific user (e.g., using) the user identifier (UID)) and to save that credit record 481 in the management and accounting database 423…third application 421 can cause the server 400 to generate
a use authorization (UA) code and to transmit that use authorization (UA) code to the mobile device 300)

Examiner Note: Spec [31] “the user setting data may be information corresponding to a user stored in the management server 200, which may include a language used by the user, an address book of the user, a means for payment to be applied to the corresponding user, a server access address for using the corresponding payment means, and the like.”


wherein the processor is to control the display to display a user interface window for controlling a function of the image forming apparatus by using the received user setting data and the second application.  

(Guerin – [0047] the session initiation input can be entered, when the user powers on the MFP 200 or wakes the MFP 200 up from a standby or sleep mode. Alternatively, the session initiation input can be entered through a selectable option on the GUI 211 of the MFP 200 or by simply touching the display screen 210 of the MFP 200, when the display screen 210 is a touch screen. [claim 7] display a session prepayment code containing coded identification information for both said printer and a specific session of operation of said printer by a user; [0058])


Claim 8. 

Guerin in combination with the references taught in Claim 1 teach those respective limitations.  Guerin further teaches:


wherein the transceiver is to communicate with a payment server, and

(Guerin – [0044] The network interface 330 can comprise the hardware and/or software, which allows the mobile device 300 to communicate wirelessly with other computerized devices ( e.g., to communicate wirelessly with the server 400 and the payment service 101 [0050] a short-range wireless communication link (e.g., a radio frequency identification (RFID) communication link, Bluetooth, communication link or a near-field communication (NFC) link) could be established between the mobile device 300 and the specific MFP 200 in order to allow the session prepayment code to be transmitted directly from the specific MFP 200 to the mobile device 300. [0056] The mobile device 300 can further communicate with a payment service 101 to allow the user to process prepayment for the specific service (506). Specifically, the second application 321 can allow the user to access the payment service 101 to effect payment for the specific session of the MFP 200 (506). [0044])

wherein the processor is to perform a payment processing by 

(Guerin – [0008] The mobile device can receive the function-cost menu from the server and, in response, the second application can cause the mobile device to display the function-cost menu in order to allow the user to estimate an amount required for prepayment for the specific session. That is, the second application can allow the user to effect prepayment for the specific session of operation of the printer using an on-line payment service and can further cause the mobile device to communicate proof of that prepayment to the server.)

Guerin does not explicitly teach the following limitations, however Vines teaches:

providing the calculated payment amount and the authentication token to the payment server by using the third application.  


(Vines – [0111] During execution of the consumer's selection, various commands may be entered by the consumer 20 (step s92) and various responses may be provided by the application operating at the client terminal 10 (step 93). These continue as long as the selection is in effect.  [0112] During this time, payments are made at certain intervals depending on the configuration of the application and the consumer's 20 interaction with it. Such payments may for example be at regular intervals, or to access certain features of the application, or levels of a game or some other regular or irregular basis. Payments are carried out by transmitting payment requests to the transaction server 50 from the client terminal 10, at step s94. The payment requests comprise the authentication token, the authorisation token (where the authentication and authorisation tokens may be combined into a single certification token) and details of the transaction amount and the receiver of the payment (i.e. the provider 70 associated with the application). Each time the request is received, it is processed by the transaction server 50 and a confirmation message typically including the consumer's new account balance is transmitted to the client terminal 10 at step s95.)


Claim 9. 

Guerin in combination with the references taught in Claim 1 teach those respective limitations.  Guerin further teaches:

wherein the processor is to, based on [a plurality of third applications] associated with payment processing being installed, perform a payment processing by driving a third application corresponding to a payment processing method selected by a user and providing the authenticated user to the driven third application.  

(Guerin – [0056] The mobile device 300 can further communicate with a payment service 101 to allow the user to process prepayment for the specific service (506). Specifically, the second application 321 can allow the user to access the payment service 101 to effect payment for the specific session of the MFP 200 (506). The payment service 101 can comprise, for example, an e-commerce business, such as PayPal, that allows payments to be made through the Internet… the payment service 101 can comprise a credit card processing service or any other suitable payment service.)


a plurality of third applications

(Guerin - [0087] It will be appreciated that the above-disclosed and other features and functions, or alternatives thereof, may be desirably combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations, or improvements therein may be subsequently made by those skilled in the art which are also intended to be encompassed by the following claims.)


Claim 11. 

Guerin teaches the following limitations:

storing a first application associated with user authentication, 

(Guerin – [0005] The first application can cause the MFP to display a session prepayment code for a specific session of operation of the MFP by the user. This session prepayment code can contain coded information and, particularly, coded identification information for both the MFP and the specific session. [0043] The MFP 200 can further comprise a memory 220…this memory 220 can store at least one first application; [0073] the first application 221 can cause the specific MFP 200 to communicate with the server 400 to determine whether the specific user currently has authorization to use the specific MFP 200 and, if so, whether the specific user has sufficient credit available to cover the cost of performing the specific function selected.)

a second application associated with performing a function of the image forming apparatus, and 

(Guerin – [0034] the term "multifunction printer (MFP)" (also referred to herein as an all-in-one-printer) refers to a computerized printing machine that incorporates the functionality of multiple devices in a document management and production environment. That is, the machine contains multiple functional components including hardware components (such as a scanner and one or more print engines) and software components that are configured alone and/or in combination to perform multiple different document management and production functions. [claim 2] second application allowing said user to effect said prepayment using an on-line payment service and further causing said mobile device to communicate proof of said prepayment to said server… second application causing said mobile device to perform...display said use authorization code so as to allow said user to read said use authorization code)

a third application associated with payment processing; 

(Guerin – [0054] the third application generating a random user identifier (UID) for the specific user and to create a certificate [0058] the third application 421 can cause the server 400 to verify the proof of prepayment with the payment service 101 (508);)


based on a payment processing being completed, performing the selected function by using the second application.  

(Guerin – [claim 3] perform a specific function selected by said user from said menu of said selectable functions, when said value of said available credit is at least as high as a specific cost associated with said specific function.)

The remainder of the claim is rejected using the same rationale as Claim 1.


Claim 13. 

Guerin in combination with the references taught in Claim 11 teach those respective limitations.  Guerin further teaches:

wherein the performing of the user authentication comprises: 

(Guerin – [0073] the first application 221 can cause the specific MFP 200 to communicate with the server 400 to determine whether the specific user currently has authorization to use the specific MFP 200 … third application 421 can cause the server 400 to authenticate that the specific user currently has authorization to use the specific MFP 200 by first decrypting the encrypted additional certification (additional cert.′) and verifying the signature. [claim 2] third application causing said server to generate a use authorization code for said specific session of operation of said printer by said user)


The remainder is rejected using the same rationale as Claim 4.


Claim 15. 

Guerin in combination with the references taught in Claim 13 teach those respective limitations.  Guerin further teaches:

wherein the performing of the user authentication comprises: 

(Guerin – [0073] the first application 221 can cause the specific MFP 200 to communicate with the server 400 to determine whether the specific user currently has authorization to use the specific MFP 200 … third application 421 can cause the server 400 to authenticate that the specific user currently has authorization to use the specific MFP 200 by first decrypting the encrypted additional certification (additional cert.′) and verifying the signature. [claim 2] third application causing said server to generate a use authorization code for said specific session of operation of said printer by said user)

receiving, from the external server, user setting data for the authenticated user, and 


(Guerin – [0058] the third application 421 can cause the server 400 to generate a credit record 481 associating a value of available credit with a specific user (e.g., using) the user identifier (UID)) and to save that credit record 481 in the management and accounting database 423…third application 421 can cause the server 400 to generate
a use authorization (UA) code and to transmit that use authorization (UA) code to the mobile device 300)

Examiner Note: Spec [31] “the user setting data may be information corresponding to a user stored in the management server 200, which may include a language used by the user, an address book of the user, a means for payment to be applied to the corresponding user, a server access address for using the corresponding payment means, and the like.”


wherein the print controlling method further comprises 

(Guerin – [0083] The controller/processor 824 can control the various actions of the
printing device 800. [0088] unique components used to implement such a system (e.g., a MFP, a mobile device and a management and accounting server) and the methods of operating those components in an integrated manner and, thereby a method of operating the system as a whole.)

displaying a user interface window for controlling a function of the image forming apparatus by using the received user setting data and the second application.  

(Guerin – [0047] the session initiation input can be entered, when the user powers on the MFP 200 or wakes the MFP 200 up from a standby or sleep mode. Alternatively, the session initiation input can be entered through a selectable option on the GUI 211 of the MFP 200 or by simply touching the display screen 210 of the MFP 200, when the display screen 210 is a touch screen. [claim 7] display a session prepayment code containing coded identification information for both said printer and a specific session of operation of said printer by a user; [0058])


Claims 2 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guerin (US 20160055477) in view of Vines (US 20130311380), and further in view of Lee (US 20170337016).



Claim 2. 

Guerin in combination with the references taught in Claim 1 teach those respective limitations.  Guerin further teaches:

wherein the first application and the third application are 3rd-party applications which are 

(Guerin – [0004] More specifically, disclosed herein is a system that incorporates a self-service multi-function MFP (MFP), a mobile device (e.g., a smartphone) of a user that is separate from the printer and a management and accounting server that is separate from and in communication with both the MFP and the mobile device in order to effect point of sale (POS) payment of services provided to a user by the MFP. This system can comprise a first application operating on the MFP, a second application operating on the mobile device; and, a third application operating on the server. [0056] The mobile device 300 can further communicate with a payment service 101 to allow the user to process prepayment for the specific service (506). Specifically, the second application 321 can allow the user to access the payment service 101 to effect payment for the specific session of the MFP 200 (506). The payment service 101 can comprise, for example, an e-commerce business, such as PayPal, that allows payments to be made through the Internet… the payment service 101 can comprise a credit card processing service or any other suitable payment service.))


Guerin does not explicitly teach the following limitations, however Lee teaches:

provided from an external apparatus and installed in the image forming apparatus.  

(Lee – [0050] the communicator 130 of the image forming apparatus 100 may transmit and receive a signal or data to and from the communicator 230 of the external apparatus 200 through the server 300. [0051] the various types of data, such as a file or a program like an application, may be installed and stored in the memory 140. The controller 120 may access the data stored in the memory 140 to use the data, or may store new data in the memory 140. Also, the controller 120 may execute the program installed in the memory 140. Also, the controller 12.0 may install an application received from an external source through the communicator 130 in the memory 140.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guerin with Lee in order to more easily manage job printing and payment processing on an image forming apparatus via multiple payment applications installed on an image forming apparatus and integrating user self-identification via a password and pin [Lee – 7, 51, 64].


Claim 12. 

Rejected using the same rationale as Claim 2.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guerin (US 20160055477) in view of Vines (US 20130311380), and further in view of Shinomiya (US 20140282490).

Claim 10. 

Guerin in combination with the references taught in Claim 1 teach those respective limitations.  Guerin does not explicitly teach the following limitations, however Shinomiya teaches:


wherein the transceiver is to receive, from the external server, an installation file corresponding to a new application, wherein the processor is to: install the received installation file in the image forming apparatus, and register the new application as the first application or the third application according to a type of the new application.  

(Shinomiya – [0031] The image processing system 1 can communicate with a server apparatus 2 that transfers data such as application programs to add functions via a network 3. [0047] Software in the application layer 101 provides predetermined function by operating the hardware resource. For example, a copier application, a scanner application, a printer application, and a fax application are included in the application layer, and they provide various functions such as copy capability, scan capability, print capability, and fax capability. [0056] control unit downloads an application from the server apparatus and installs the application [0076] in accordance with the type of signature added to the downloaded application, the control unit 20 registers the type of function that the application utilizes (functional range) as function information among functions that the main unit 10 includes. [0115] On the control unit 20, it is possible to update the installed application due to version up etc. [Fig. 1, 3])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guerin with Shinomiya in order to install new applications in the image processing system in accordance with the type of application [Shinomiya – 31, 56, 76].

Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Ichida (US 8879090) provides an image forming apparatus that performs printing processing using first identification information in a first system in a particular organization that performs first authentication, the first identification information being information that identifies a user in the first authentication.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695